Title: Thomas Jefferson to William W. Hening, 25 July 1809
From: Jefferson, Thomas
To: Hening, William Waller


          Dear Sir  Monticello July 25. 09
          Your favor of the 8th was recieved only on the 20th. I do not know that the publication of Newspapers was ever prohibited in Virginia. my collection of newspapers begins in 1741. but I have seen one newspaper of about 3. years earlier date, as well as I can recollect. The first printed laws printed in Virginia, was I believe the collection of 1733. till the beginning of our revolutionary dispute we had but one press, & that having the whole business of the government & no competitor for public favor, nothing disagreeable to the governor could be got into it. we procured Rind to come from Maryland to publish a free paper. I do not suppose there ever was a legal obstacle.It is now so long since I was conversant in our early history, and my mind has during that time been so entirely engrossed by affairs foreign to it, that it has become almost a blank as to what it ever possessed in that line. it retains indeed the terms Roanoake & Wampompeke, but not their import. I am not able therefore to inform you respecting them. on observing that you would want sessions acts (printed) I examined the state of my collection, & found that precisely the volume containing my printed laws from 1734. to 1772. is not in the library. having recieved often applications from courts & individuals for copies from that volume, I imagine it has been trusted to some one in the neighborhood to copy some act, & not returned. I shall immediately enquire for it & hold it at your service. I inclose you the part of Hening & Munford’s reports you were so kind as to send to me formerly, according to the request in your letter & salute you with esteem & respect.
          
            Th:
            Jefferson
        